EXHIBIT 16.1 PAULA S. MORELLI CPA, P.C. 21 Martha Street Freeport, NY11520 516-378-4258 May 26, 2011 Securities and Exchange Commission Washington, D.C. 20549 Ladies and Gentlemen: We were previously principal accountants for Bibb Corporation and, under the date of March30, 2010, we reported on the financial statements of Bibb Corporation as of and for the years ended December31, 2009 and 2008. On February27, 2011, we were dismissed. We have read Bibb Corporation’s statements included under Item4.01(a) of its Form8-K dated May 26 , 2011, and we agree with such statements, except that we are not in a position to agree or disagree with Bibb Corporation’s statements that the change was approved by the Audit Committee of the Board of Directors. Very truly yours, By:Paula S. Morelli CPA Paula S. Morelli CPA, P.C. Freeport, New York
